Citation Nr: 0502418	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in January 
2003, and the RO issued a statement of the case (SOC) in 
April 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later in April 
2003.  

In a January 2003 statement, the veteran contended that the 
constant ringing in his ears had become louder and more 
frequent.  The Board interprets this statement as a claim for 
an increased rating for the veteran's service-connected 
perforated eardrums with tinnitus.  As this issue is not in 
appellate status, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Audiometric testing in November 2002 revealed Level II 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claim on 
appeal for a compensable rating for bilateral hearing loss 
has been accomplished.  

Through a November 2002 notice letter and an April 2003 SOC, 
the veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the November 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the veteran was invited to submit 
evidence of his increased hearing disability to include a 
personal statement describing his condition.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As is noted above, 
the Board finds that the four content on notice requirements 
have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the December 2002 rating decision on appeal.  However, 
the Board finds that the lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  

In this respect, the Board points out that the RO notified 
the veteran of the VCAA and VA's duties to notify and assist 
in its letter of November 2002.  Additionally, the April 2003 
SOC notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  After each, the 
veteran was afforded an opportunity to respond.  At no time 
in response to the RO notice letter or SOC has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained or submitted.  

Furthermore, the Board also finds that there is no indication 
whatsoever that any additional action is needed to satisfy 
the duty to assist.  The veteran has undergone a VA 
audiological evaluation in connection with his claim on 
appeal.  When he filed a claim for an increased rating in 
October 2002, the veteran reported that he had not sought 
treatment for his bilateral hearing disability in 20 years.  
He noted that he had been treated at Buffalo Otological Group 
in the 1970's; the RO has obtained these treatment records 
and associated them with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claim for an increased compensable 
evaluation for bilateral hearing loss that need to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a compensable evaluation for 
bilateral hearing loss.  

II.  Analysis

The veteran contends that he has a problem understanding a 
person speaking when there is background noise, to include 
other people speaking.  He also has difficulty hearing the 
television or telephone, and does not always identify 
mechanical sounds.  

Effective April 22, 1970, the veteran was granted service 
connection and awarded a noncompensable rating for bilateral 
hearing loss.  In a December 1972 decision, the Board denied 
the veteran's claim for a compensable rating for bilateral 
hearing loss.  

In October 2002, the veteran requested an increased rating 
for his service-connected hearing loss.  

On audiological testing in November 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
60
60
LEFT
35
40
50
85
105

Pure tone threshold averages were 36 decibels (dB) in the 
right ear and 70 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 90 percent in the left ear.  The examiner noted 
that the examination revealed normal hearing through 2000 
Hertz (Hz) in the right ear, sloping to a moderate high 
frequency sensorineural hearing loss and a mild sloping to 
profound mixed hearing loss in the left ear.  

In December 2002, the RO received treatment records from the 
Buffalo Otological Group.  The records reflect findings and 
treatment for hearing loss from May 1970 to June 1974 (to 
include audiometry results, in graph form, during that time 
frame).  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, special provisions evaluate 
exceptional patterns of hearing impairment.  When the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).  

In this case, the only evidence pertinent to the current 
claim for increase is the November 2002 audiological 
evaluation.  (Parenthetically, the Board notes that even if 
the audiometry results in the private records could be 
considered, they are indicative of the veteran's hearing 
acuity in the 1970's, and, thus, do not reflect the veteran's 
current hearing acuity).  Applying the method for evaluating 
hearing loss to the results of the November 2002 evaluation, 
the Board notes tests results revealed Level II hearing 
acuity in the right ear, and Level III hearing acuity in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings warrant a noncompensable 
(0 percent) evaluation under 38  C.F.R. § 4.85, Diagnostic 
Code 6100.  

Furthermore, the Board has considered the veteran's claim 
under 38 C.F.R. § 4.86 but finds that pure tone thresholds 
meeting the definition of exceptional hearing impairment 
under either § 4.86(a) or (b) have not been shown.  In this 
respect, audiological examination findings do not reflect 
pure tone thresholds of 55dB or more at 1000 Hz through 4000 
Hz, or a pure tone threshold of 30 dBs or less at 1000 Hz, 
and 70 dBs or more at 2000 Hz.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable evaluation 
for bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


